11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

The State of Texas,                           * From the 35th District
                                                Court of Brown County,
                                                Trial Court No. CR21615.

Vs. No. 11-12-00145-CR                        * April 17, 2014

Robert Mendoza, Jr.,                          * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed and the cause is remanded.